 1                           IN THE U.S. BANKRUPTCY COURT
 2

 3                             NORTHERN DISTRICT OF OHIO
 4

 5
     In Re: Grant Thomas Wilcox                    Bankruptcy Case: 20-51998-amk
 6

 7   Grant T. Wilcox,
     9858 Green Drive                              Adversary Case:
 8

 9
     Windham, OH 44288
                               Plaintiff, Debtor
10                                                 Honorable Alan M. Koschik
                         Vs.
11   Sara N. Wilcox
12   9268 Mulberry Road SE                  COMPLAINT FOR VIOLATIONS OF
13
     Mount Perry, OH 43760                  11 U.S.C § 362(A)
                        Defendant, Creditor
14
                       &
15   Herbert Baker
16   301 Main Street
17   Zanesville, OH 43701
                        Defendant, Creditor
18

19

20

21                                         Introduction
22
            1. This action seeks redress for the violations of the automatic stay
23

24             committed by the Defendant’s in connection with efforts to collect a debt
25
               that has been was stayed by the Debtors previous Ch. 13 bankruptcy
26

27             filing and now current Ch. 13 bankruptcy filing.
28
            2. Plaintiff states the following facts in support of his complaint for

               violations of 11 U.S.C. § 362(a) against the Defendants.
     COMPLAINT FOR VIOLATIONS OF 11 U.S.C § 362(A)- 1




     20-51998-amk     Doc 25    FILED 01/07/21     ENTERED 01/07/21 08:42:43     Page 1 of 9
 1          3. This action is also filed to enforce the Automatic Stay that became
 2
               effective on, to implement other Bankruptcy Code provisions and Rules
 3

 4             related thereto, and to prevent further abuse from the Defendant’s.
 5
                                           Jurisdiction
 6

 7          4. Jurisdiction is conferred on this Court pursuant to the provision of 28
 8
               U.S.C § 1334 in that this proceeding arises in and is related to the above
 9

10             captioned Chapter 13 bankruptcy case.
11
            5. This Court has both personal and subject matter jurisdiction to hear this
12

13             case pursuant to 28 U.S.C. § 157 (b)(2) and § 1334.
14
            6. This matter is a core proceeding and therefore the Bankruptcy Court has
15

16
               jurisdiction to enter a final order.
17          7. Venue lies in the District pursuant to 28 U.S.C. § 1409.
18
                                              Parties
19

20          8. Plaintiff is the debtor in the current Chapter 13 Case Number 20-51998-
21
               amk.
22

23          9. Defendant Sara N. Wilcox(former spouse) was listed as a creditor in the
24
               Plaintiffs Ch. 13 bankruptcy case with a last known address of 9268
25

26             Mulberry Road, Mount Perry, OH 43760.
27
            10. Defendant Herbert Baker was listed as a creditor in the Plaintiffs Ch. 13
28
               bankruptcy case due to being awarded attorney fees in contempt

     COMPLAINT FOR VIOLATIONS OF 11 U.S.C § 362(A)- 2




     20-51998-amk     Doc 25    FILED 01/07/21     ENTERED 01/07/21 08:42:43   Page 2 of 9
 1             proceedings with a last known address of 301 Main Street, Zanesville,
 2
               OH 43701.
 3

 4                                             Facts
 5
            11. Defendant Sara N. Wilcox was awarded a property settlement
 6

 7              judgement in the parties state divorce case.
 8
            12. On October 20th, 2017 the Defendant Wilcox through her attorney Herb
 9

10              Baker filed a motion for contempt against Debtor for failing to pay the
11
                debt equalization payments, failure to pay credit card payments, failure
12

13              to sign power of attorney to the creditor, and failure to submit a QDRO
14
                (Qualified Domestic Relations Order) to split the Debtor retirement
15

16
                account.
17          13. On September 28th, 2018 the Domestic Relations magistrate found the
18
                Debtor in Contempt of Court and sentenced the debtor to 30 days in jail
19

20              and suspended the sentence with the opportunity to purge his contempt
21
                if he completed the following; 1. Make a lump sum debt equalization
22

23              payment 2. Started making monthly payments to Plaintiff, 3. Submit a
24
                qualified domestic relations order (QDRO) pertaining to debtors
25

26              retirement account and pay to have an attorney prepare one 4. Sign a
27
                power attorney regarding “certain real estate” and pay for an attorney to
28




     COMPLAINT FOR VIOLATIONS OF 11 U.S.C § 362(A)- 3




     20-51998-amk     Doc 25    FILED 01/07/21     ENTERED 01/07/21 08:42:43   Page 3 of 9
 1              draft the power of attorney 5. Pay attorney’s fees to Defendant Herb
 2
                Baker.
 3

 4          14. On October 29th, 2019 the Domestic Relations Magistrate issued a
 5
                decision to impose the 30 day jail sentence because Debtor had failed to
 6

 7              purge his contempt and the Court scheduled and imposition hearing
 8
                with Domestic Relations Judge on December 30th, 2019.
 9

10          15. On December 23rd, 2019 Debtor filed a Ch. 13 bankruptcy case
11
                (19-53018-amk) with the Automatic Stay going into affect.
12

13          16. On December 24th, 2019 Debtor’s Domestic Relations Attorney
14
                notified the Domestic Relations Court and the Defendants about the
15

16
                Debtor filing of a Ch. 13 bankruptcy.
17          17. On December 30th, 2019 Defendants showed up and participated in the
18
                imposition of sentence hearing. Debtor appeared at the hearing through
19

20              counsel again notified the Domestic Relations Court about the
21
                bankruptcy filing. The court issued a capias or bench warrant for the
22

23              arrest of the Debtor for failing to appear at the imposition of sentence
24
                hearing. Even though the Defendants were aware of the Debtors
25

26              bankruptcy filing they violated the automatic by failing to prevent the
27
                Domestic Relations Court from issuing the civil capias for the arrest of
28
                the Debtor.

     COMPLAINT FOR VIOLATIONS OF 11 U.S.C § 362(A)- 4




     20-51998-amk     Doc 25    FILED 01/07/21     ENTERED 01/07/21 08:42:43    Page 4 of 9
 1          18. On January 2nd, 2020 Debtor was granted a restraining order from the
 2
                Bankruptcy against the Creditors. Which in sum essence directed them
 3

 4              to contact the Domestic Relations to rescind the civil capias or bench
 5
                warrant.
 6

 7          19. Debtors Domestic Relations Attorney again moved the Domestic
 8
                Relations to rescind the warrant and even attached a copy of the
 9

10              restraining order. On January 6th, 2020 the motion by Debtor’s attorney
11
                was DENIED. Creditors still hadn’t filed anything in the Domestic
12

13              Relations Court despite being fully aware of the restraining order issued
14
                by the bankruptcy court.
15

16
            20. On February 7th, 2020, the Domestic Relations Court closed the case
17              and sentenced the Debtor to a 30 day jail term. At this time Creditors
18
                still hadn’t follow the requirements as set forth in the restraining order.
19

20              However the Civil Capias was rescinded by the Domestic Relations
21
                Court.
22

23          21. Afterwards Debtor moved to dismissed his Ch. 13 bankruptcy case for a
24
                number of reasons including following the advice of the Court to seek
25

26              counsel, Debtor started a new job and was working longer hours than
27
                expected at first. Debtor was also intimidated by the Creditors “threat”
28
                that they would take action to prevent Debtor from seeing Creditor

     COMPLAINT FOR VIOLATIONS OF 11 U.S.C § 362(A)- 5




     20-51998-amk     Doc 25    FILED 01/07/21     ENTERED 01/07/21 08:42:43     Page 5 of 9
 1              Wilcox and the Debtors son if the Debtor didn’t dismiss the bankruptcy
 2
                action.
 3

 4          22. On October 21st, 2020 the Domestic Relations Court conducted another
 5
                at the request of the Creditors after settlement negotiations failed
 6

 7              between the parties. At the hearing Creditor Baker requested that the
 8
                Debtor (or his parents) pay them $30,000 to settle the contempt. Debtor
 9

10              didn’t have the money and the Domestic Relations Court ordered the
11
                Debtor to report to jail for failure to purge his civil contempt initiated by
12

13              the Creditors.
14
            23. On November 2nd, 2020 despite objections and requests for to stay the
15

16
                jail report date the Domestic Relations Court issued another Civil
17              Capias or Bench Warrant for the arrest of the Debtor.
18
            24. On November 4th, 2020 the Debtor filed his second Ch. 13 bankruptcy
19

20              action. The Domestic Relations Court and Creditors were notified of the
21
                bankruptcy filing. Creditors took no action to move the Domestic
22

23              Relations Court to rescind the Civil Capias despite the Bankruptcy
24
                filing.
25

26          25. In the early morning of November 13th, 2020 law enforcement showed
27
                up at Debtors house seeking to arrest Debtor for the civil capias issued
28
                by the Domestic Relations Court.

     COMPLAINT FOR VIOLATIONS OF 11 U.S.C § 362(A)- 6




     20-51998-amk     Doc 25     FILED 01/07/21    ENTERED 01/07/21 08:42:43     Page 6 of 9
 1          26. On December 1st and 2nd, 2020 Debtor requested that Creditor Baker to
 2
                action to have the capias warrant rescinded. Creditor Baker never
 3

 4              answered debtors request.
 5
            27. In the morning of December 10th, 2020 before Debtors 341 meeting,
 6

 7              Debtor was detained by law enforcement while he was at a local gas
 8
                station. He was informed that there was a warrant for his arrest out of
 9

10              Licking County. Debtor was let go after being detained for over an hour
11
                however Debtor missed the 341 hearing. No traffic citation was issued.
12

13          28. On December 16th, 2020 Debtor was driving to work when local law
14
                enforcement again conducted a traffic stop. Debtor was forced out of
15

16
                his vehicle, handcuffed and told Licking County had issued a criminal
17              arrest warrant for the Debtor. Upon release (Licking County declined to
18
                transport Debtor) the Officer informed debtor that Licking County has
19

20              the Civil Capias entered into the criminal warrant database and that
21
                Debtors license plates are flagged as having an active warrant. Debtor
22

23              was emotionally distressed and was late for reporting to work because
24
                of the detainment. No traffic citation was issued.
25

26          29. On December 17th, 2020 law enforcement kicked in Debtors front door
27
                of his house and arrested Debtor for the civil warrant out of Licking
28
                County. Debtor was injured in the raid and transported to the hospital

     COMPLAINT FOR VIOLATIONS OF 11 U.S.C § 362(A)- 7




     20-51998-amk     Doc 25    FILED 01/07/21     ENTERED 01/07/21 08:42:43   Page 7 of 9
 1              where was detained. Debtor was told by law enforcement they would
 2
                “go easy” on the Debtor if he gave up his right to a criminal rule 4
 3

 4              hearing. Debtor demanded to speak to his attorney and be brought
 5
                before a judge immediately. Debtor was imprisoned for a duration of 5
 6

 7              days causing Debtor to miss work (no call no show) and was denied to
 8
                access to his medications, medical device and phone.
 9

10          30. On December 24th, 2020 Debtor requested that the Licking County
11
                Sheriff update the criminal warrant database that the warrant is civil.
12

13          31. On January 4th, 2020 while Debtor was traveling from his place of
14
                employment to his home he was again stopped by law enforcement.
15

16
                Debtor was informed again that there is a warrant out of Licking County
17              for his arrest. After about an hour he was released and again not issued a
18
                citation.
19

20          32. The above actions by the Creditors/Defendants willfully violated the
21
                automatic stay as defined by 11 U.S.C. § 362(a)(1),(2),(3) and (6).
22

23          33. Creditors violation of the automatic stay under 11 U.S.C § 362(a), the
24
                debtor has suffered physical and psychological injury, economic loss
25

26              and legal fees.
27

28




     COMPLAINT FOR VIOLATIONS OF 11 U.S.C § 362(A)- 8




     20-51998-amk     Doc 25    FILED 01/07/21     ENTERED 01/07/21 08:42:43    Page 8 of 9
 1                 Plaintiff prays for this Court to award damages in an amount to
 2
            be determined against the Defendants, for attorney fees (Domestic
 3

 4          Relations Attorney attempting to stop the civil proceedings) and for all
 5
            other relief to which the Debtor is entitled to.
 6

 7

 8

 9
                                                                  Respectfully Submitted,
10

11                                                                    /s/ Grant T. Wilcox
                                                                           Debtor, Pro Se
12
                                                                       9858 Green Drive
13                                                                  Windham, OH 44288
14                                                                         330-990-5416
                                                                grant.wilcox@gmail.com
15

16

17

18

19

20

21

22

23

24

25

26

27

28




     COMPLAINT FOR VIOLATIONS OF 11 U.S.C § 362(A)- 9




     20-51998-amk     Doc 25    FILED 01/07/21     ENTERED 01/07/21 08:42:43   Page 9 of 9
